UNITED STATES COURT OF APPEALS
                          For the Fifth Circuit



                              No. 01-50846




                   AUSTIN INDEPENDENT SCHOOL DISTRICT

                                                 Plaintiff - Appellee


                                 VERSUS


                         ROBERT M, Etc., ET AL

                                                           Defendants
                    ROBERT M, by next friend Lora M

                                                 Defendant - Appellant



            Appeal from the United States District Court
              For the Western District of Texas, Austin
                            A-00-CV-523-JN
                           November 8, 2002


Before DAVIS, BARKSDALE, Circuit Judges and LANCE M. AFRICK,
District Judge*

PER CURIAM:**

       AFFIRMED.   See 5th Circ. Loc. R. 47.6.




  *
   U. S. District Judge, Eastern District of Louisiana, sitting by
designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.